Citation Nr: 1754665	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1974 to August 1978, with additional subsequent service in the Naval Reserves from 1979 to 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for bilateral hearing loss.  Jurisdiction over the appeal has since been transferred to the RO in Houston, Texas.

In July 2012, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge; however, he did not appear for the hearing and has not since asked that it be rescheduled or shown good cause for his absence.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

In March 2014 and November 2016, the Board remanded the appeal for further development.  The Board finds there has been substantial compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in its November 2016 remand, in June 2012, the Veteran submitted a signed written request to withdraw his claim for service connection for bilateral hearing loss.  

However, in March 2014, the claim was remanded by the Board in order to provide the Veteran with a VA examination, and the Veteran appeared for the examination in April 2014.  Thereafter, the issue was readjudicated in an August 2014 Supplemental Statement of the Case; thus, the Veteran's claim remained on appeal and is properly before the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015)(holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board notes that the Veteran's service treatment records were found to be unavailable in May 2012 formal finding. It acknowledges that in cases where the Veteran's service treatment records (or any pertinent records) are unavailable through no fault of a veteran, there is a heightened duty to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, copies of audiograms performed in May 1985 and June 1986, when the Veteran was serving in the Naval Reserves, have been located and associated with his file.

Analysis

The Veteran contends that his bilateral hearing loss has its origin in his military service and, as such, service connection for the disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. VA's Under Secretary for Health has determined that high frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by either evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease, or, when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores tested by a controlled speech discrimination test (specifically, the Maryland CNC test) are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he or she suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran's medical records clearly show diagnosed bilateral hearing loss that falls within the definition of a disability, for VA purposes. Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The available record from the time period following the Veteran's discharge from service, referenced above, shows normal hearing in 1985 and 1986.  In addition, the Veteran does not contend that he developed hearing loss in service, or within the year following discharge.  Rather, he asserts that his exposure to loud noises while serving aboard the USS Long Beach from 1974 to 1978 caused his eventual loss of hearing. 

Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service, nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  In fact, a hearing loss disability was not diagnosed until many years after service.  Therefore, the question before the Board is whether the Veteran's current hearing loss disability is etiologically related to his military service.  On this question, the preponderance of the competent and probative evidence is against the claim.

In March 2008, following a review of the record and examination of the Veteran, a VA contract examiner concluded that the Veteran had bilateral hearing loss that was caused by or a result of his military service.  However, the contract audiologist provided no rationale for her finding.  The probative value of a medical opinion comes from a "factually accurate, fully articulated, sound reasoning" for a conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Where, as here, there is no such reasoning, the opinion cannot be given any probative weight on the question of etiology of the Veteran's disability. 

Following the Board's March 2014 remand, the Veteran was afforded another VA examination the following month.  On the question of a link between the Veteran's military service and his bilateral hearing loss, the audiologist concluded that it was less likely than not that there was such a link.  In support of this conclusion, the audiologist cited the 1985 and 1986 audiology reports.  He noted that the Veteran's hearing was found to be normal at those times.  Therefore, the Veteran's hearing loss was due to post-service events and not any in-service noise exposure.  The Board finds this opinion probative as to the question of nexus, as the examiner provided a detailed rationale for his conclusion.  Id.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  While the Board notes that the Veteran does have a current diagnosis of bilateral hearing loss and it is likely that he had in-service noise exposure, the Board finds the opinion of the April 2014 VA examiner to be highly probative and persuasive.  He reviewed the Veteran's file and conducted an examination and found that the Veteran's current hearing loss was not caused by or incurred in service, but rather was due to post-service noise exposure. As he provided a sound medical explanation for his determination, his report is afforded great probative weight on the question of nexus.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two ).  In light of the deficiencies of the report of the March 2008 examiner, the Board finds that there is no probative contrary medical opinion of record. 

The Board has considered the Veteran's statements linking his service-to include noise exposure aboard the USS Long Beach-to his current bilateral hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and his in-service noise exposure.  See Layno, 6 Vet. App. at 470.  However, the Veteran, as a layperson, is not competent to attribute his hearing loss to his military service.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  The Veteran's statements linking his current hearing loss to his service are not within the realm of knowledge of a layperson. 

Rather, such is a complex question that requires medical training and an understanding of the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  The Veteran has not been shown to have such training.  Thus, he is not competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for the disability is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable and the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


